—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered February 15, 1991, convicting him of attempted murder in the second degree, assault in the first degree (four counts), robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that he was denied a fair trial owing to the introduction at trial of prior uncharged crimes. Although this testimony related to the defendant’s involvement in drug trafficking, it was admissible to prove his identity and to complete the narrative of *479events (see, People v Henry, 166 AD2d 720; People v Hardwick, 140 AD2d 624, 625).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., Rosenblatt, Ritter and Friedmann, JJ., concur.